  Case 20-12965       Doc 23    Filed 08/13/20 Entered 08/13/20 16:11:14           Desc Main
                                  Document     Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

In re:                                                         Chapter 7


Michelle Lam,                                                  Case No. 20-12965


                      Debtor.                                 Hon. Timothy A. Barnes




                                 NOTICE OF OBJECTION

To:      Patrick S. Layng – Service via CM/ECF
         David Siegel – Service via CM/ECF

Trustee, David P. Leibowitz, hereby objects to the Motion to Convert Case from Chapter 7 to
Chapter 13 filed by Debtor in this matter on August 13, 2020 (Docket 22).
Trustee submits that this motion should be denied on the grounds of bad faith pursuant to
Marrama v. Citizens Bank of Massachusetts, 549 U.S. 365 (2007). In particular, Trustee points to
the sudden and dramatic changes in Schedule I and J and states that there is sufficient equity in
the Debtor’s house to pay a substantial, if not 100% dividend to unsecured creditors now, rather
than waiting for 5 years and depending on a drastically changed budget and support from others.
Trustee will file a further memorandum in opposition to the Debtor’s motion in sufficient time
for the Court to consider the same prior to the hearing date.
                                                    Respectfully Submitted,


                                                    /s/ David P. Leibowitz
                                                    Trustee



David P. Leibowitz
Illinois Attorney 1612271
53 W Jackson Blvd – Suite 1115
Chicago, IL 60604
dleibowitz@lodpl.com
312 662 5750
(during COVID-19 crisis 847 334 6116)
  Case 20-12965       Doc 23       Filed 08/13/20 Entered 08/13/20 16:11:14         Desc Main
                                     Document     Page 2 of 2




                                   CERTIFICATE OF SERVICE

STATE OF ILLINOIS              )
                               )       SS
COUNTY OF COOK                 )

        David P. Leibowitz, an attorney, certify, that he served a copy of the foregoing Notice
together with a copy of the Motion attached thereto on the persons named below, by either
service through CM/ECF, or as otherwise indicated, on August 13, 2020.

                                             BY: /s/ David P. Leibowitz
